 1
 2
 3
 4
 5                                                     JS-6
 6
 7
 8                  UNITED STATES DISTRICT COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA
10
11
12   LENDLEASE (US) CONSTRUCTION   No. 2:20-cv-10738-JAK (MAAx)
     INC.,
13                                 JUDGMENT
                  Petitioner,
14
         v.
15
     CHINA OCEANWIDE HOLDINGS
16   LIMITED,
17                Respondent.
18
19
20
21
22
23
24
25
26
27
28
 1   Judgment is entered in favor of Lendlease (US) Construction Inc. (“Lendlease”)
 2   and against China Oceanwide Holdings Limited (“China Oceanwide”) in the
 3   amount of $42,657,373.95, which is comprised of:
 4               A. The principal amount of $38,440,000.00;
 5               B. Pre-judgment interest calculated at $1,746,849.81 through
 6               November 12, 2020;
 7               C. Pre-judgment interest at the rate of $10,351.51 per day commencing
 8               on November 13, 2020 and continuing through the day before the date
 9               of entry of judgment, in an amount to be calculated by the Court
10               totaling $2,308,386.73;
11               D. Attorneys’ fees incurred and awarded in the arbitration in the
12               amount of $141,412.16; and
13               E. Administrative fees incurred and awarded in the arbitration in the
14               amount of $20,725.25, all in accordance with the Final Arbitration
15               Award of the American Arbitration Association, dated November 24,
16               2020.
17   Lendlease shall also recover against China Oceanwide post-judgment interest
18   calculated pursuant to 28 U.S.C. § 1961 at a rate of .08% per annum commencing
19   on the date of entry of judgment and computed daily to the date of payment.
20
21   IT IS SO ORDERED AND ADJUDGED.
22
23
24   Dated: _____________________
              June 24, 2021                      ____________________________
                                                 John A. Kronstadt
25                                               United States District Judge
26
27
28
